 1.

 2.

 3.

 4.

 5.

 6.

 7.

 8.
                     THE UNITED STATES DISTRICT COURT
 9.
                      SOUTHERN DISTRICT OF CALIFORNIA
10.

11.                                              IN ADMIRALTY
    SILVER BAY SEAFOODS, L.L.C.,
12. an Alaska limited liability company,         Case No. 3:18-cv-00377-BTM-
                                                 LL
13.                  Plaintiff,
14. NORTH PACIFIC SEAFOODS, Inc.,
                                                 ORDER GRANTING JOINT
                                                 MOTION FOR ORDER OF
15.                 Plaintiff-in-Intervention,   DEFAULT JUDGMENT IN
16.
            v.                                   REM AGAINST THE
                                                 VESSEL SEA WARRIOR,
      SEA WARRIOR, Official No.563829, its
17. Engines, Machinery, Appurtenances, etc.,     O.N. 563829 AND IN
18.
      In Rem; and                                PERSONAM AGAINST SEA
                                                 WARRIOR, INC. AND
      Sea Warrior, Inc., a Washington
19. corporation,                                 HENRY M. LITZINGER,
20.
      In Personam; and                           FOR ORDER OF SALE OF
                                                 VESSEL, AND FOR CREDIT
      Henry M. Litzinger,
21. In Personam                                  BID AUTHORITY
22.                  Defendants.
23.

24.         THIS MATTER, having come before the Court upon the stipulated

25. motion of plaintiff Silver Bay Seafoods, L.L.C. (“Silver Bay”) and plaintiff-

26.                             1
      ORDER GRANTING JOINT                              3:18-cv-00377-BTM-LL
      MOTION FOR DEFAULT JUDGMENT
 1. in-intervention North Pacific Seafoods, Inc. (“NPSI”) for (1) Default

 2.
      Judgment pursuant to Fed. R. Civ. Proc. 55(b) and CivLR E.1(a) against
 3.

 4. Defendant SEA WARRIOR, Official No.563829, its Engines, Machinery,

 5. Appurtenances, etc. (the “Vessel”), in rem, and against Sea Warrior, Inc. and

 6.
      Henry M. Litzinger, in personam, in favor of Silver Bay and NPSI as set
 7.

 8. forth herein, (2) an order for sale of the defendant vessel; (3) award of in

 9.
      custodia legis fees and attorneys’ fees and costs to Silver Bay; (4) award of
10.
      attorneys’ fees and costs to NPSI, and (5) for credit bid authority to Silver
11.

12. Bay in the amount of $580,035.66.

13.
            After due consideration, the Court having reviewed the records and
14.
      files herein and being otherwise advised in the premises:
15.

16.         IT IS THEREFORE ORDERED AND ADJUDGED as follows:
17.
         (1) that the preferred mortgages in favor of Silver Bay and NPSI on the
18.
      Vessel are foreclosed and that any and all persons claiming any interest in
19.

20. the Vessel are forever barred and foreclosed of and from all rights of equity

21.
      or redemption or claim to the Vessel;
22.
         (2) that NPSI has assigned its first position lien rights (the “Assigned
23.

24. Claim”) to Silver Bay;
25.

26.                             2
      ORDER GRANTING JOINT                                 3:18-cv-00377-BTM-LL
      MOTION FOR DEFAULT JUDGMENT
 1.      (3) that claimant San Diego Unified Port District has assigned all of its
 2.
      claims (the “Port Claim”) to Silver Bay;
 3.

 4.      (4) that Silver Bay shall be adjudged the holder of a first position lien
 5. against the Vessel and the clerk shall issue judgment against the SEA

 6.
      WARRIOR, Official No. 563829, its engines, machinery, appurtenances,
 7.

 8. etc., in rem, and against Sea Warrior, Inc. and Henry M. Litzinger, in

 9.
      personam, in the amount of $580,035.66 as of March 25, 2019, including
10.
         (a) for the Assigned Claim, a total of $83,127.73, including a principal
11.

12.      amount of $76,261.22, with interest accruing at a rate of $16.31 per day
13.
         and totaling $6,866.51 through March 25, 2019, and post-judgment
14.
         interest at the rate of 18% per annum,
15.

16.      (b) for the Silver Bay mortgage, a total of $364,959.19, including a
17.
         principal amount of $296,695.93, with interest accruing at a rate of
18.
         $148.30 per day and totaling $68,263.26 through March 25, 2019, and
19.

20.      post-judgment interest at the rate of 18% per annum,
21.
         (c) reasonable attorneys’ fees and costs to Silver Bay in the amount of
22.
         $38,473.66, and
23.

24.
25.

26.                             3
      ORDER GRANTING JOINT                                 3:18-cv-00377-BTM-LL
      MOTION FOR DEFAULT JUDGMENT
 1.      (d) substitute custodian fees, moorage and related fees in the amount of
 2.
         $93,475.08 through March 25, 2019;
 3.

 4.      (5) that NPSI shall be adjudged the holder of a second position lien
 5. against the Vessel and the clerk shall issue judgment against the SEA

 6.
      WARRIOR, Official No. 563829, its engines, machinery, appurtenances,
 7.

 8. etc., in rem, and against Sea Warrior, Inc. and Henry M. Litzinger, in

 9.
      personam, in the amount of $225,331.56, including
10.
         (a) for the 2016 Loan and Note, a total of $121,353.20, including a
11.

12.      principal amount of $100,000.00, with interest accruing at a rate of
13.
         $50.60 per day and totaling $21,353.20 through March 25, 2019, and
14.
         post-judgment interest at the rate of 18% per annum,
15.

16.      (b) for the 2017 Loan and Note, a total of $89,723.54, in including a
17.
         principal amount of $73,869.00, with interest accruing at $37.57 per day
18.
         and totaling $15,854.54 through March 25, 2019, and post-judgment
19.

20.      interest at the rate of 18% per annum and
21.
         (c) for attorneys’ fees and costs in the amount of $14,405.10.
22.
         (6) that judgment shall be granted in favor of Silver Bay against Sea
23.

24. Warrior, Inc. and Henry M. Litzinger, in personam, in the amount of
25.

26.                             4
      ORDER GRANTING JOINT                                3:18-cv-00377-BTM-LL
      MOTION FOR DEFAULT JUDGMENT
 1. $5,000.00 for the Port Claim, and post-judgment interest pursuant to 28

 2.
      U.S.C. 1961.
 3.

 4.      (7) that judgment shall be granted in favor of NPSI against Sea Warrior,
 5. Inc. and Henry M. Litzinger, in personam,

 6.
         (a) for the 2016 Time Charter Agreement, liquidated damages in the
 7.

 8.      amount of $240,000, and
 9.
         (b) for the 2020-2022 Time Charter Agreement, liquidated damages in
10.
         the amount of $360,000, and post-judgment interest at a rate of 12% per
11.

12.      annum.
13.
         (8) that the U.S. Marshal shall, pursuant to Supplemental Rule (E)1 and
14.
      CivLR E.1(e), cause the SEA WARRIOR, Official No. 563829, its engines,
15.

16. machinery, appurtenances, etc., to be sold separately, free of all liens and
17.
      encumbrances on the date and time hereafter arranged and agreed to by
18.
      Silver Bay and the U.S. Marshal at the United States Court House in San
19.

20. Diego, California with notice of the sale be given by publication in a

21.
      newspaper of general circulation in San Diego, California, daily for at least
22.
      seven (7) days immediately before the date of sale; and it is further;
23.

24.
25.

26.                             5
      ORDER GRANTING JOINT                                 3:18-cv-00377-BTM-LL
      MOTION FOR DEFAULT JUDGMENT
 1.      (9) that the proceeds of the sale should be applied to pay the following in
 2.
      order:
 3.

 4.            a. The Marshal’s costs of administration;
 5.            b. The claims of Silver Bay in rem against the Vessel and in
 6.
                  personam against Sea Warrior, Inc. and Henry M. Litzinger
 7.

 8.               pursuant to the Assigned Claim in the amount of $83,127.73,
 9.
                  which includes principal, late fees and interest as calculated
10.
                  through March 25, 2019;
11.

12.            c. The claims of Silver Bay in rem and in personam against Sea
13.
                  Warrior, Inc. and Henry M. Litzinger against the Vessel pursuant
14.
                  to the Silver Bay mortgage in the amount of $364,959.19, which
15.

16.               includes principal, late fees and interest as calculated through
17.
                  March 25, 2019;
18.
               d. Reasonable attorneys’ fees and costs to Silver Bay in the amount
19.

20.               of $38,473.66 through March 25, 2019;
21.
               e. Substitute custodian fees, moorage and related fees in the amount
22.
                  of $93,475.08 through March 25, 2019;
23.

24.
25.

26.                             6
      ORDER GRANTING JOINT                                   3:18-cv-00377-BTM-LL
      MOTION FOR DEFAULT JUDGMENT
 1.          f. The in rem claims of NPSI against the Vessel and in personam
 2.
                against Sea Warrior, Inc. and Henry M. Litzinger pursuant to the
 3.

 4.             2016 Loan and Note in the amount of $121,353.20, which includes
 5.             principal, late fees and interest as calculated through March 25,
 6.
                2019;
 7.

 8.          g. The in rem claims of NPSI against the Vessel and in personam
 9.
                against Sea Warrior, Inc. and Henry M. Litzinger pursuant to the
10.
                2017 Mortgage in the amount of $89,723.54, which includes
11.

12.             principal, late fees and interest as calculated through March 25,
13.
                2019; and
14.
             h. Reasonable attorneys’ fees and costs to NPSI in the amount of
15.

16.             $14,405.10 as of March 25, 2019.
17.
         (10)       That at the sale by the U.S. Marshal of the SEA WARRIOR,
18.
      Silver Bay shall be permitted to bid all or part of its judgments hereunder
19.

20. without cash deposit, plus accrued interest and accrued costs in custodia

21.
      legis as set forth herein.
22.
         (11)       That Silver Bay and NPSI may make a further motion to the
23.

24. court for reasonable attorneys’ fees and costs, substitute custodian fees and
25.

26.                             7
      ORDER GRANTING JOINT                                3:18-cv-00377-BTM-LL
      MOTION FOR DEFAULT JUDGMENT
 1. moorage fees and U.S. Marshal’s fees incurred in relation to the sale of the

 2.
      Vessel.
 3.

 4.         Dated this 25th day of March, 2019.
 5.

 6.                                  ________________________________
 7.                                  HONORABLE BARRY TED MOSKOWITZ
                                     UNITED STATES DISTRICT JUDGE
 8.

 9.

10.

11.

12.

13.

14.

15.

16.
17.

18.

19.

20.

21.

22.

23.

24.
25.

26.                             8
      ORDER GRANTING JOINT                              3:18-cv-00377-BTM-LL
      MOTION FOR DEFAULT JUDGMENT
